Title: Orders, 1–5 November 1756
From: Washington, George
To: 



Colchester.
[1, 2, 3, 4, 5 November 1756]Winchester, Monday the 1st November, 1756.


 

Philadelphia.
Winchester, Tuesday the 2d November 1756.

Lt Lowry with one Sergeant & 25 men, to parade at 12 o’clock; and march as an Escort for the waggons. The men to be picketted; taking those who are least useful at the works. Detail for the party—

               
                  The Colonel’s company
                  4
                  }
                  
               
               
                  Capt. Mercers
                  11
                  25 Rank & file
               
               
                  Lt Williams’s
                  10
                  
               
            
The Quarter-master to deliver out arms for all the waggoners; taking their receipts for them.
 

Alexandria.
Winchester, Wednesday the 3d November, 1756.


 

Bethlem.
Winchester, Thursday the 4th November 1756.


 

Cambridge.
Winchester, Friday the 5th November, 1756.


